Per Curiam.

The Commercial Rent Law (L. 1945, ch. 3, as amd.) was not" designed to, and does not, regulate the relationship between the operator of a public garage and one who has his automobile stored or garaged therein — at least where, as in the present case, no definite space is assigned to him. As is clear from its language, its history and its purpose, the statute extends its protective coverage only to those who, as tenants, either possess or occupy a specified and measurable area of commercial real estate. Obviously, one who simply garages a car in a public garage is not a tenant within the meaning of that statute.
The judgment of the Appellate Division should be affirmed, with costs.
Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ., concur.
Judgment affirmed.